Eberly, J.,
dissenting.
In this case I find myself unable to assent to the disposition made by this court of the matters involved in this case. I have no quarrel with the principle announced in the syllabus, but my sense of public duty impels me to protest against the exactions imposed upon the redemptors in this case as wholly' unauthorized by law.
As preliminary to the discussion, it is suggested that, in addition to the facts recited in the opinion, it is undisputed that Truesdale, the purchaser at the foreclosure sale, was *655not a party plaintiff, nor had he any interest in the decree of foreclosure under which the sale was had, and that the amount of his accepted bid was less than the amount due on the decree of foreclosure at the time of the sale.
I also agree with the majority opinion that the sole question presented by the application to redeem is the amount to be paid for such redemption. It is, however, to be remembered that at this stage of the proceedings (after sale and before final confirmation) the right of redemption is wholly statutory and the amount required for that purpose must be consistent with the express terms of the controlling statute. Swearingen v. Roberts, 12 Neb. 333.
Assuming the conclusion stated in the majority opinion that “the amounts to bq paid for such redemption shall be the same as fixed ¡by law for redemption from sales under foreclosures of mortgages,” then it must be admitted that the provisions of section 9012, Comp. St. 1922, are controlling. This statute, which was originally enacted in 1875 under the title, “An act providing for the redemption of real estate from decree and judgment liens,” and which has never been amended, contains the following provisions:
“The owners of any real estate against which á decree of foreclosure has been rendered in any court of record, or any real estate levied upon to satisfy any judgment or decree of any kind, may redeem the same from the lien of such decree or levy at any time before the sale of the same shall be confirmed by a court of competent jurisdiction by paying into court the amount of such decree or judgment, together with all interests and costs; and in case the said real estate has been sold to any person not a party plaintiff to the suit, the person so redeeming the same shall pay to said purchaser twelve per cent, interest on the amount of the purchase price from the date of the sale to the date of redemption, or deposit the same with the clerk of the court where the decree or judgment was rendered.”
The words of this statute are applied to the subject-matter before us by the majority opinion with the following result:
*656“That requires the payment of the decree with interest (at 15 per cent.), as found by the trial court, to the date of redemption, and costs, and 12 per cent, on the money actually paid by the purchaser on his bid, and which has been held by the sheriff, pending the appeal, from the time of such payment to date of redemption.”
In support of this conclusion the majority opinion-cites Trompen v. Hammond, 61 Neb. 446. In that case there was no application for redemption and the amount necessary for redemption is not in any manner considered by the court either in the opinion or in the syllabus. It also cites Lincoln Savings & Loan Ass’n v. Anderson, 115 Neb. 199. In the case last cited it is to be noted that redemption was allowed against a purchaser who was a party plaintiff, and the parties redeeming were required to pay, it is true, the amount of the decree, interest, and costs to time of redemption, and it is also to be noted that the exaction of 12 per cent, under the second clause of section 9012, Comp. St. 1922, was not only not permitted as a fact, but was expressly denied as a part of the opinion.
Then, too, the majority opinion in the instant case'ignores the fact that in Swearingen v. Roberts, 12 Neb. 333, this court was early committed to the doctrine in absolute variance with the result directed by the majority opinion. In the case last cited the question presented for decision is. the same as in the instant case. It was stated by Maxwell, J., as follows:
“The question to be determined in this case is, whether or not the owner of real estate, which has been sold to one not the plaintiff in the action under a decree of foreclosure, must, in order to redeem the same, pay or tender the entire amount of the decree, with interest and costs, with 12 per cent, additional interest on the purchase money, or only the amount paid by the purchaser, with 12 per cent, interest thereon.”
The -answer to this question by this court was-:
“Where real estate has been sold under a decree of foreclosure, to any person not a party plaintiff to the action, *657the owner of the equity of redemption may redeem the same at any time before the confirmation of the sale by paying to the purchaser the purchase money, together with twelve per cent, interest thereon, from date of sale to the date of redemption.”
And in this connection it should be noted that the exact position taken by the present majority opinion was before the court in that case, as may be seen from the following language employed by Maxwell, J.:
“It is very 'strenuously insisted that in any case a party redeeming must pay the amount of the decree, interest, and costs; and if the premises are sold to any person not the plaintiff in the action he must, in addition, pay the purchaser 12 per cent, interest on the purchase money.”
But that contention was refuted by the majority opinion in Swearingen v. Roberts, 12 Neb. 333, after full consideration of all the equities involved. Indeed, the statement for the fundamental reason for the existence of the legislation construed cannot be better stated than in the language of Judge Maxwell in that case:
“The object of the statute is to grant relief to the debtor, and the legislature certainly did not intend to place hindrances in the way of redemption by imposing upon the debtor the payment of 12 per cent, to the purchaser in addition to the interest on 'the decree.”
This determination has received the unquestioned adherence of this court. Indeed, until the instant case that doctrine thus expressed had long since passed beyond the realm of discussion and was accepted as a matter of course. See opinion of Barnes, J., in Citizens Bank of Stanton v. Young, 78 Neb. 312. And it is also to be noted that a careful reading of the opinion in Lincoln Savings & Loan Ass’n v. Anderson, 115 Neb. 199, cited by plaintiff, discloses the fact that this court in that opinion is committed to the doctrine that the two clauses of section 9012, Comp. St. 1922, are ■applicable to different states of fact, viz., the first clause solely to redemption made as against the purchaser who is a party plaintiff, and the second clause as to redemption *658made solely against the party who is not a party plaintiff, and as to the latter situation that case last referred to expressly reiterated the rule first adopted in Swearingen v. Roberts, 12 Neb. 333, as is shown by the sixth paragraph of the syllabus.
Not only is this conclusion established by a fair construction of the language employed in the decisions referred to, but it is unquestionably supported when we consider what has been actually done and required by this court pursuant to the declarations made, in its allowance of redemptions heretofore on and after appeal taken from the district court. For this purpose let us examine the case of Thesing v. Westergren, 75 Neb. 387, which appears to be the first case in which the doctrine was announced by this court that “During the pendency of an appeal from a judgment of the district court confirming a judicial sale, the supreme court is vested with jurisdiction to entertain an application to redeem and to determine the amount of redemption money required for that purpose.” Condensing the facts gleaned from records on file here, it may be said that Thesing was the owner of certain real estate in York county, an undivided tract, which was mortgaged in three separate parcels, one to Bothwell, one to Thompson, and one to Stock-man. These mortgages were foreclosed in a single action and decree of foreclosure entered in favor of Bothwell for $2,591.92, also in favor of Thompson for $2,224.06, and in favor of Stockman for $2,250. > Pursuant to decree the premises were sold on the 15th day of May, 1899, as follows: One tract to Bertha L. Richardson, “not a party plaintiff,” for $1,800, which was less than the amount of the decree. The second tract sold to Bothwell, “a party plaintiff,” for the sum of $1,350, materially less than his decree. The third tract was sold to Andrew Westergren, “not a party pilaintiff,” for the sum of $2,205, which was less than the amount of the decree. The sale thus made was confirmed in district court, appeal taken to the supreme court, and about the 11th day of December, 1901, some two years after confirmation, application to redeem was made *659here and by this court allowed under the statute referred to. It will be noted that the redemption was from the purchasers, one of whom was “a party plaintiff,” and also some purchasers who were “not parties plaintiff.” This court at that time unhesitatingly followed the principles announced in Swearingen v. Roberts, 12 Neb. 333. The redemptor was by this court required to pay Bothwell, “a party plaintiff” who had purchased his lands for $1,350, the sum of $2,591.92 (the amount of his decree) with 7 per cent, interest from the date of the decree and all costs. This was under the first clause of section 9012, Comp. St. 1922. The redemptor was required to pay to Bertha L. Richardson, who was “not a party plaintiff,” her purchase money only with interest at the rate of 12 per cent, on the same money. He was required to pay Westergren, not a party plaintiff, likewise the purchase money and 12 per cent, per annum thereon from the date of sale to the date of redemption. He was required to pay no part of the unsatisfied decrees in favor of mortgagees Thompson and Stockman which remained after confirmation of the mortgage sale. And this record further discloses that, when it appeared to this court that “all the sums required by the order of the court to be paid as a condition precedent to the redemption were fully paid, thereafter the orders of confirmation entered by the district court were vacated by this court and the appeal dismissed by final order of the date of December 17, 1901.”
The writer has searched in vain for a single instance in the history of this court since the case of Swearingen v. Roberts, 12 Neb. 333, was determined, wherein this court has departed from the principles announced in that case, or has materially varied from the manner in which they were applied in the case of Thesing v. Westergren, 75 Neb. 387. In the present case, without discussion of Swearingen v. Roberts, supra, by its order it in effect has nullified the principles announced therein and departed from that which by long acquiesence has become a rule of property in this state. We have not overlooked the fact that by appeal in the instant case the. redemptor prolonged the time of the *660pendency of this case to the damage of the parties plaintiff, and it is said should therefore be required to pay therefor.
It is respectfully suggested that redemption after foreclosure sale is wholly statutory; that the rights of the parties are measured in the terms of the statute, and it is not the province of the court either of equity or law to nullify the valid enactments of our legislature by conveniently ignoring their express terms. The applicable maxims are that “Equity follows the law” and that “Equality is equity.” Besides, in the York county case referred to, the same considerations were before the court that appear in this case, and the court is to be read in the figures of their decree.
In conclusion, the writer respectfully and earnestly protests that exaction of 27 per cent, from the redemptor in the present case, as a condition of redemption, is unauthorized by statute, and violative of the uniform precedents of half a century.